In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                              No. 15-567V
                                       Filed: December 10, 2015

* * * * * * *                  *   *   *   *   *   *               UNPUBLISHED
RICHARD YOUNG,                                     *
                                                   *               Special Master Gowen
                 Petitioner,                       *
                                                   *               Joint Stipulation on Damages;
v.                                                 *               Guillain-Barré Syndrome (GBS);
                                                   *               Tetanus, Diptheria, and Acellular
SECRETARY OF HEALTH                                *               Pertussis (“Tdap”) Vaccine
AND HUMAN SERVICES,                                *
                                                   *
                 Respondent.                       *
                                                   *
*    * *    *    *   *   *     *   *   *   *   *   *

Michael G. MacLaren, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

    On June 3, 2015, Richard Young (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that, as a result of receiving a Tetanus, Diptheria, and Acellular Pertussis (“TDap”) vaccine on
January 17, 2014, he developed Guillain- Barré Syndrome. Petition at Preamble. Further,
petitioner alleged that he experienced residual effects of the injury for more than six months.
Petition at ¶ 10.



1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-
1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.
    On December 9, 2015, the parties filed a stipulation in which they state that a decision should be
entered awarding compensation. Respondent denies that the Tdap immunization is the cause of
petitioner’s alleged GBS, and/or any other injury or his current condition. Stipulation at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

    The parties stipulate that petitioner shall receive the following compensation:

    (1) A lump sum of $137,500.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

    Id. ¶ 8.

    The undersigned approves the requested amounts for petitioner’s compensation. Accordingly,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

    IT IS SO ORDERED.

                                                       s/Thomas L. Gowen
                                                       Thomas L. Gowen
                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.